Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
The amendment filed on Oct. 8, 2020 is acknowledged. Claims 1-28 have been canceled and new claims 29-50 have been added. Claims 29-50 are under examination in the instant office action. 
Applicants' arguments, filed on Oct. 8, 2020, have been fully considered but they are moot in view of new ground of rejection which are necessitated by new claims.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Duplicate Claims, Warning
Applicant is advised that should claim 33 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-33 and 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0260837 in view of US2009/0311330 and US2003/0191192.

While the prior art teaches atorvastatin and simvastatin as preferred active pharmaceutical components for preparing aqueous suspension, the prior art does not disclose a specific embodiment containing atorvastatin. Also, the prior art does not specifically teach the d90 particle size being from 1 to 15µm, 1 to 10 µm, or 6 µm. 
US2009/0311330 teaches suspension suitable for oral administration, comprising simvastatin (statin), at least one suspending agent, and at least one preservative (abstract and claim 1). US2009/0311330 further teaches that preferably, at least 90 wt % of the particles (D90) of simvastatin are less than about 80 µm, more preferably, less than about 50 µm; still more preferably, less than about 30 µm; most preferably, less than about 20 µm in diameter ([0010]). US2009/0311330 also discloses the use of the same suspending agents including magnesium 90,<20 µm), magnesium aluminum silicate, sodium carmellose (0.6% suspending agent), methyl hydroxybenzoate, ethyl hydroxybenzoate (2% preservative), Acesulfame K (0.05%) Strawberry Flavour or lime flavor (0.3%) and water (Examples 1-2 and Tables 1-2). 
US2003/0191192 teaches an aqueous pharmaceutical suspension for oral administration of a drug, which suspension maintains its content uniformity for prolonged period (abstract). US2003/0191192 also teaches that many children and some adults have difficulty swallowing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an aqueous suspension comprising atorvastatin on the reasonable expectation of success because of the following reasons. US2008/0260837 already discloses that atorvastatin and simvastatin as sparingly soluble active pharmaceutical component are suitable for preparing an aqueous suspension comprising the same excipients such as a suspending agent, a preservative and water vehicle in overlapping amounts as claimed. Also, US2009/0311330 already discloses aqueous suspension suitable for oral administration comprising simvastatin and the same excipients as taught by US2008/0260837. In addition, there was a known need of oral suspensions for concealing poor taste resulting from the dissolved drug in solution and those having difficulty swallowing solid dosage formats as evidenced by US2008/0260837 and US2003/0191192. Thus, one of ordinary skill in the art would have been motivated to prepare an aqueous suspension comprising atorvastatin in fine particle size in order to obtain alternative oral formulation comprising atorvastatin for those who are in need of atorvastatin and have difficulty in swallowing solid dosage forms while enhancing bioavailability. 

As to the concentrations of atorvastatin, the prior art in combination teaches the concentration of active pharmaceutical component and suspending agent which overlaps the claimed range. Thus, it would have been prima facie obvious to optimize it based on known therapeutic amount of atorvastatin and the range as suggested by the prior art. 
As to specific suspending agents in claims 35 and 44 and its concentration, US2008/0260837 and US2009/0311330 teaches the use of the same suspending agents such as sodium carboxymethyl cellulose and magnesium aluminum silicate, and their combinations and US2008/0260837 discloses that the suspending agent is preferably present in an amount of from about 0.05 weight percent to about 5.0 weight percent which encompasses the claimed range. Thus, it would have been prima facie obvious to optimize the type and the concentration of suspending agents depending on individual active pharmaceutical components as suggested by the prior art. Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 

In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Where the general conditions of a claim are disclosed in the prior art, it is not considered to be inventive to discover the optimum or workable particle size by routine experimentation. 
As to claim 50, the claim recites intended result of administering the claimed composition and as such are non-limiting since language does not result in manipulative difference in the claimed composition. Since the prior art references in combination teach, motivate and suggest the composition as claimed, the resulting composition would necessarily have the recited T/R ratio when the composition is administered to a human.   “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US2008/0260837 in view of US2009/0311330 and US2003/0191192 in further view of US2012/0270933.
The teachings of US2008/0260837, US2009/0311330 and US2003/0191192 as applied supra are herein applied for the same teachings in their entirety.  
US2008/0260837 does not specifically discloses rosuvastatin as active pharmaceutical component. 
However, it was well known in the art that rosuvastatin is sparingly soluble in water similar to simvastatin and atorvastatin as evidenced by US2012/0270933 ([0010], [0048], [0049], [0056], [0057], [0060], and [0061]). US2012/0270933 discloses that those statins such as simvastatin, rosuvastatin and atorvastatin are prepared in liquid formulation such as oral solution or suspension comprising 0.01-25 mg/ml of statin, more preferably 2 mg/ml of statin (0.2 %) ([0009] and [0035]). US2012/0270933 further discloses that the liquid formulations are useful for treating children, adolescents, and other individuals to whom tablet or capsule formulations are difficult or impractical to administer or whose dosage is not available in solid form and should be individualized ([0008]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an aqueous suspension comprising rosuvastatin on the reasonable expectation of success because of the following reasons. As evidenced by US2012/0270933, rosuvastatin was also known to be sparingly soluble in water similar the other statins such as simvastatin and atorvastatin and to be in need of preparing in the . 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611